Citation Nr: 1643902	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include a left toe disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left jaw disability. 

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left foot disability to include a left toe disability.  The Veteran's service treatment records (STRs) note a left foot injury during his active service; his National Guard STRs also contain a notation of a left foot injury during his National Guard service.  In order to determine whether the Veteran is entitled for service connection for a left foot disability to include his left foot injury during his National Guard service a determination must be made whether the left foot injury occurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACUDTRA).  The Board notes the RO sent an August 2009 request to the Retired Activities Branch of the Alabama Army National Guard requesting copies of line of duty determinations for any injuries and verification of all periods of service.  The Alabama Army National Guard responded and provided the Veteran's National Guard personnel record and STRs but did not include a document which clearly indicated the Veteran's periods of service.  As such, the Veteran's claim must be remanded in order to determine his duty status during his National Guard service.    

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  The Veteran contends his bilateral hearing loss and tinnitus are etiologically related to his active service noise exposure.  The Veteran was provided with a February 2010 VA audiological examination.  The examiner found the Veteran had bilateral hearing loss for VA purposes.  The examiner concluded that the Veteran's current bilateral hearing loss was not etiologically related to his active service because at the time of his separation from active duty he did not present with hearing loss.  As to tinnitus, the examiner noted the Veteran reported he did not have tinnitus and a nexus opinion was not provided.  

The Board finds the February 2010 VA audiological examination inadequate.  The examiner noted the Veteran's current hearing loss could not be etiologically related to his active service because he did not present with hearing loss at the time of his separation from service.  However, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner did not provide a nexus opinion as to the Veteran's claim for entitlement to service connection for tinnitus.  Although the audiology examination report indicates that the Veteran denied having tinnitus, this is contradicted by the fact that the Veteran filed a claim for the disorder and his statement regarding tinnitus in his December 2011 appeal statement.  As such, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be remanded in order to obtain a new VA audiological examination.  

The Veteran is seeking service connection for hypertension.  The Veteran's active duty STRs and National Guard STRs note that he had elevated blood pressure during his active duty and National Guard service.  The Veteran's VA treatment records note a current diagnosis of hypertension.  The Veteran has provided statements indicating he believes his hypertension is etiologically related to his active service.  Such evidence is sufficient to trigger VA's duty in obtaining a medical nexus opinion as to direct service connection.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus remand is warranted to obtain a VA examination and medical opinion.

A January 2016 VA treatment record noted that the Veteran was transferring his health care to the VA from an outside health care provider.  The Veteran's claims file does not contain any treatment records from a private health care provider.  Therefore, because the Veteran's outstanding private treatment records could contain information relevant to his claims for service connection for left foot, bilateral hearing loss, tinnitus, left jaw, and hypertension disabilities, his claims must be remanded in order to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after April 2016.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for left foot, left toe, hearing loss, tinnitus, left jaw, or hypertension disabilities since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Verify the specific dates of all periods of active duty and Army National Guard service of the Veteran, including all periods of ACDUTRA and INACDUTRA served by him.  As well, all service department examination and treatment records not already on file pertaining to his period of National Guard service should be obtained and added to the electronic claims folder.  Those efforts should be undertaken until the information and records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records and data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran in writing.

4.   After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's bilateral hearing loss.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss is etiologically related to his active service?

The examiner is advised that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any tinnitus.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Diagnose any current tinnitus.  

The examiner should specifically illicit from the Veteran whether he experiences any symptoms of tinnitus such as ringing in the ears.  

(b)  As to any identified tinnitus is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tinnitus is etiologically related to his active service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After completion of steps one through three, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any hypertension.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have a current diagnosis of hypertension?  

(b)  As to any identified hypertension is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




